10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

___—FILED ___ RECEIVED
NICHOLAS A. TRUTANICH —— ENTERED ——— SERVED ON
United States Attorney , COUNSEL/PARTIES OF RECORD
District of Nevada
Nevada Bar Number 13644 AUG ~ 7 2019
NICHOLAS D. DICKINSON
Assistant United States Attorney
. CL
501 Las Vegas Bivd. South, Suite 1100 DISTRICT OE NEVAOR m
Las Vegas, Nevada 89101 BY: DEPUTY

 

Case 2:19-cr-00201-APG-NJK Document 13 Filed 08/07/19 Page 1 of 2

 

 

 

 

 

 

 

 

 

Phone: (702) 388-6336

Email: nicholas.dickinson@usdoj.gov
Attorneys for the United States of America
Counsel for the United States

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-0Oo-
UNITED STATES OF AMERICA, CRIMINAL INDICTMENT
. 4

Plaintiff 2:19-c1r- KIS
y. VIOLATIONS:
FREDI KAZIMIRSKY, 18 U.S.C. §§ 1952(a)(3) — Use of a Facility of

Interstate Commerce to Promote Extortion
Defendant.

 

 

THE GRAND JURY CHARGES THAT:

Count One
(Use of a Facility of Interstate Commerce to Promote Extortion)

From on or about June 27, 2019 through on or about June 28, 2019,
. FREDI KAZIMIRSKY,
used a facility of interstate commerce, namely a telephone, with intent to promote, manage,
establish, carry on and facilitate the promotion, management, establishment and carrying on of
an unlawful activity, that is, extortion in violation of Nevada Revised Statue 205.320, and

thereafter performed and attempted to perform an act to promote, manage, establish, carry on |

 
10
li
12
13
14
15
16
17
18
19

20

22
23
24

25

21

 

Case 2:19-cr-00201-APG-NJK Document 13 Filed 08/07/19 Page 2 of 2°

and facilitate the promotion, management, establishment and carrying on of the unlawful
activity, all in violation of Title 18, United States Code, Section 1952(a)(3).
DATED: this 7th day of August, 2019.

A TRUE BILL:

/S/
FOREPERSON OF THE GRAND JURY

NICHOLAS A. TRUTANICH
United States Attorney

se

NICHOLAS D. DICKINSON
Assistant United States Attorney

 
